Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-25 and 38-39 are canceled. 
Claims 26-37 and 40-46 are currently pending.
Claims 26-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 20 April 2021.
Claims 34-37 and 40-46 are under consideration.
Claims 34-37 and 40-46 are rejected. 
Claim 46 is objected to.

Response to Amendment
	The amendment of claims 34 and 41-46 filed 7 January 2022 has been entered. 
	The objections to claims 41-43 and 45 are withdrawn in view of Applicant's claim amendments. 
The rejection of claim 37 under 35 U.S.C. 112(a) for failing to comply with the enablement requirement is withdrawn due to the statement of public availability and declaration stating the deposit was made under the provisions of the Budapest Treaty filed on 7 January 2022.
The rejection of claims 34-37 and 39-46 under 35 U.S.C. 112(a) for scope of enablement is withdrawn due to Applicant's amendment of claim 34.
The rejection of claim 44 under 35 U.S.C. 112(b) as being indefinite is withdrawn due to Applicant's claim amendment. 
	The rejection of claims 34 and 39-41 under 35 U.S.C. 103 over Rettenmaier is withdrawn in view of Applicant's amendment deleting the limitation "promotion of a healthy immune system; promotion of general health; prevention, reduction or delay in a recurrence of a disease; reduction or prevention of stress; or, reduction, delay or prevention of everyday stress or event-related stress" in claim 34.  
The rejection of claims 34-36 and 39-41 under 35 U.S.C. 103 over De Crecy is withdrawn in view of Applicant's amendment deleting the limitation "promotion of a healthy immune system; promotion of general health; prevention, reduction or delay in a recurrence of a disease; reduction or prevention of stress; or, reduction, delay or prevention of everyday stress or event-related stress" in claim 34.  

Response to Arguments
	Applicant's arguments filed 7 January 2022, with respect to the 112(b) rejection of claims 42, 43 and 45, have been fully considered but they are not persuasive (Arguments Pg. 8, Section 3).  Applicant argues no pharmaceutical dosage instruction is recited as a concentration and provides two links to FDA guidance for dosage labeling. 
	The FDA links that were provided related to standardizing dosage designations and unit dose labeling to prevent dosage errors. Neither document pertains to the instant claims. The claims were rejected because they each recite "prophylactically effective amount of said supplement" and an amount provided in volume, mass, or quantity of tablets; however, these amounts do not provide any clarity in regards to the amount that is "prophylactically effective". Therefore, the rejection is maintained. 	
	Applicant’s arguments, see pages 9-12, with respect to the rejection of claims 34 and 39-41 under 35 U.S.C. 103 over Rettenmaier and the rejection of claims 34-36 and 39-41 under 35 U.S.C. 103 over De Crecy have been considered but are moot because the arguments do not apply to the new ground of rejection of claims 34 and 40-41 made under 35 U.S.C. 103 over Rettenmaier in view of Brooks and the new ground of rejection of claims 34-36 and 40-41 made under 35 U.S.C. 103 over De Crecy in view of Brooks.
	Applicant argues Rettenmaier might suggest using the algae/filtration media admixture as food; however, the filtration media in [26] does not look edible and does not teach or suggest the reduction or prevention of an effect of stress (Arguments Pg. 9, last paragraph – Pg. 10, ¶ 1).
	In response to Applicant's argument regarding Rettenmaier's teaching of the admixture as food, Rettenmaier clearly discloses the filtration media as grains, plant materials, biomass, fermentation byproducts, chaff, flour, and mixtures thereof (Rettenmaier [8]). Applicant's arguments regarding the reduction or prevention of stress are moot, because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Rettenmaier in view of Brooks.
	Applicant argues De Crecy only teaches modified organisms and fails to teach or suggest algal biomass for reduction or prevention of an effect of stress. Applicant further argues De Crecy only discloses a single recitation that might indicate food, medicine or nutritional supplement, but it is in the context of evolutionary modified algae (Arguments Pg. 10, Section 2). 
	In response to Applicant's arguments regarding De Crecy's teaching of modified organisms, instant claims 34-36 and 40-41 do not require wildtype Klebsormidium; therefore, De Crecy's disclosure meets the claims limitations. In response to the last argument, the single recitation is sufficient suggestion for one of ordinary skill to use Klebsormidium as a nutritional supplement. 

Claim Objections
Claim 46 is objected to because of the following informalities:  
In claim 46, AOAC, CM and MN should first be presented in fully expanded form.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40, 42-43 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
This rejection is reiterated from the previous Office action. Claims 42, 43, and 45 recite "prophylactically effective amount of said supplement"; however, the amounts recited are indefinite, because they are not recited as concentrations.  
This rejection is reiterated from the previous Office action. Claim 45 recites "about 1 to about 8 tablets" in line 2 and "about 0.25 grams to about 2 grams" in line 3. The word “about” is not defined by the specification.  There is no description of what “about” means; therefore, the upper limit and the lower limit of the variations in the recited values are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.
Any newly recited portions herein are necessitated by claim amendment. Claim 46 recites a table consisting of a tabularized nutritional analysis of the algal biomass after freeze drying. The phrases in parentheses "(wt. %, mg/100g, Cal/100g, beta carotene, IU/100g, subcontracted)" render the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d). Rows 15-17 and column 3 of the table recites "calculation" and "(subcontracted)". It is unclear which method of calculation was used to determine the calcium and calories in the algal biomass. It is also unclear which method was subcontracted to determine the amount of cholesterol in the algal biomass. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Rettenmaier (US20110143012A1; 26 February 2019 IDS Document; previously cited) in view of Brooks (Brooks, K. Three Billion Year-Old Solution to Stress, Anxiety and Depression, 2010, Nutri Centre, https://www.healthy.co.uk/blog/klamath-algae-stress-anxiety-depression). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 34 and 40-41, Rettenmaier teaches algae for the production of biofuel, bioenergy, supplemented animal feed, food supplements, and algae oil (Rettenmaier [0003]), and further teaches the algae/filtration media admixture can be used for livestock feed or as a food supplement (Rettenmaier [0006], lines 12-13). Rettenmaier teaches providing an algae suspension comprising algae dispersed in a liquid medium, contacting the algae suspension with a filtration media, wherein the algae is collected by or on the filtration media to yield an algae and filtration media admixture (supplement comprising an algal biomass or supernatant derived from an algal culture). Then, without separating the algae from said filtration media, using the admixture as livestock feed or a food supplement (Rettenmaier [0008], lines 3-9).  Rettenmaier further discloses particularly preferred algae genera include Botryococcus, Ankistrodesmus, Chlorella, Coelastrum, Scenedesmus, Klebsormidium, Dictyochloropsis, Kirchneriella, Phormidium, Lyngbya, Oocystis, Oscillatoria, Cosmarium, Leptolyngbya, Monoraphidium, Phormidium, Ulothrix, Anabaena, Uronema, Hydrodictyon, Chlorococum, Cladophora, Lemna, and combinations thereof (Rettenmaier ¶ 25, lines 19-25).  
Rettenmaier does not teach reduction or prevention of an effect of stress as required by amended claims 34 and 40.
Brooks suggests the use of microalgae for the treatment of depression and anxiety [depression is an effect of stress as evidenced by instant claim 40] (Brooks Pg. 1, ¶ 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Klebsormidium genus disclosed by Rettenmaier for a method of use in the reduction or prevention of an effect of stress, because Brooks suggests microalgae for the treatment of depression and anxiety.   

Claims 34-36 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over De Crecy (WO2010042842A2; previously cited) in view of Brooks (Brooks, K. Three Billion Year-Old Solution to Stress, Anxiety and Depression, 2010, Nutri Centre, https://www.healthy.co.uk/blog/klamath-algae-stress-anxiety-depression). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 34-36 and 40-41, De Crecy teaches that algae could be grown from the by-products of biofuel production and harvested for use as a food, medicine, and nutritional supplement (De Crecy Pg. 27, lines 7-9).  Among the algae species suggested by De Crecy are Klebsormidium flaccidum var. cryophila, Klebsormidium marinum, Klebsormidium subtilissimum (De Crecy Table 3 – Examples of Algae Strains Producing Extra- and/or Intra-cellular Cellulase Enzymes, p. 58, lines 1-3), Klebsormidium cf. copulinum, Klebsormidium flaccidum, Klebsormidium pseudostichococcus, Klebsorimidum rivulare (De Crecy Table 4, p. 69, last four lines), Klebsormidium sp. (De Crecy p. 70, line 1). 
De Crecy does not teach reduction or prevention of an effect of stress as recited in amended claims 34 and 40.
Brooks suggests the use of microalgae for the treatment of depression and anxiety [depression is an effect of stress as evidenced by instant claim 40] (Brooks Pg. 1, ¶ 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Klebsormidium species disclosed by De Crecy in the reduction or prevention of an effect of stress, because Brooks suggests microalgae for the treatment of depression and anxiety.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 11065287B2 (Dahl) as evidenced by Bagley (Bagley, C. Bovine Respiratory Disease, 1997, Utah State University Cooperative Extension, 1-4). Any newly recited portions herein are necessitated by claim amendment.
Patent claim 1 recites a method of modulating inflammation and/or modulating an immune response in a bovine animal relating to bovine mastitis or bovine respiratory disease complex, said method comprising administering to the bovine animal in need thereof a therapeutically effective amount of a composition comprising an algal biomass or a supernatant obtained by processing the biological material of NCMA Deposit # PATENT201602001. Patent claim 5 recites the method of claim 1, wherein the biological material of NCMA Deposit #PATENT201602001 comprises at least one species of klebsormidium algae. Patent claim 6 recites the method of claim 1, wherein the biological material of NCMA Deposit #PATENT201602001 comprises at least one of klebsormidium nitens and klebsormidium flaccidum species of algae. Patent claim 7 recites a method of modulating inflammation and/or modulating an immune response in a bovine animal caused by a disease or an infection, said method comprising administering to the animal in need thereof a therapeutically effective amount of a composition comprising an algal biomass or a supernatant obtained by processing the biological material of NCMA Deposit # PATENT201602001.
Bovine Respiratory Disease is caused by stress, as evidenced by Bagley (Bagley Pg. 1, last paragraph). 
The instant claims and the patent claims are obvious variants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer NCMA Deposit #PATENT201602001 comprising at least one species of klebsormidium algae for the reduction or prevention of an effect of stress (Bovine respiratory disease). 

Claims 34-37, 40-41 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-8 of copending Application No. 17/415,221 as evidenced by HCSummers (Causes and Prevention of Coccidiosis in your Flock, 2011, https://hcsummers.com/blog/3488/causes-and-prevention-of-coccidiosis-in-your-flock; previously cited). Any newly recited portions herein are necessitated by claim amendment. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 1 of the copending application recites a method of mitigating symptoms relating to coccidiosis or necrotic enteritis in poultry, the method comprising feeding the poultry in need thereof a poultry feed composition including an algal biomass comprising a species of klebsormidium algae. Claim 2 recites the method of claim 1, wherein the klebsormidium algae species is selected from the group consisting of K. acidophilum, K. bilatum, K. crenulatum, K. dissectum, K. drouetii, K. elegans, K. flaccidum, K. fluitans, K. fragile, K. klebsii, K. lamellosum, K. montanum, K. mucosum, K. nitens, K. pseudostichococcus, K. scopulinum, K. sterile, K. subtile, K. subtilissimum, K. tribonematoideum, and mixtures thereof. Claim 3 recites the method of claim 1, wherein the klebsormidium algae species is selected from the group consisting of klebsormidium nitens, klebsormidium flaccidum, and mixtures thereof. Claim 4 recites the method of claim 1, wherein the algal biomass is obtained by culturing the microorganisms in NCMA Deposit #PATENT201602001 to a processable mass of plant material and separating liquid from the plant material to obtain the algal biomass. Claim 6 recites the method of claim 1, wherein the algal biomass is present in the poultry feed composition at a level of from about 0.01% to about 1.0% by weight, based on the total weight of the composition. Claim 7 recites the method of claim 1, wherein the algal biomass is present in the poultry feed composition at a level of from about 0.025% to about 0.55% by weight, based on the total weight of the composition. Claim 8 recites the method of claim 1, wherein the algal biomass is present in the poultry feed composition at a level of from about 0.10 wt.% to about 0.20 wt.%, based on the total weight of the composition. 
	Symptoms of coccidiosis include weight loss and depression as evidenced by HCSummers (HCSummers ¶ 3). 
The instant claims and the copending claims are obvious variants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition/supplement comprising a species of klebsormidium algae for the reduction or prevention of an effect of stress (symptoms relating to coccidiosis) in an animal.  
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657